DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Lines 5-6: “the increased-diameter portion” lacks positive antecedent basis.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5-7, 9, 11 and 15-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Silver (US 4454650).
Re 1.    Silver discloses
at least one pair of first holding members (28) configured to hold an attachment object (86); and
a first die (75) configured to hold the attachment object (86) at a terminal (76) of a die main body (30), wherein
the first die (75) moves such that the attachment object (86), held by the at least one pair of first holding members (28), is held at the terminal (76) of the die main body (30) and then the attachment object (86) is placed onto the fabric (90), and
	the attachment object (86) is transferred from the at least one pair of first holding members (28) to the first die (75) at a position distanced away from the fabric (90).
Re 2.    Silver discloses that the first die (75) comprises one or more pressing members (80) for holding the attachment object (86) at the terminal (76) of the die main body (30), the pressing member (80) being elastically displaceable (80 is a resilient wire element).
	Re 5.    Silver discloses that a bottom portion and/or a bottom surface of the terminal (76) of the die main body (30) is configured to hold the attachment object (86) detachably (in combination with 80, 76 is configured to detachably hold of 86).
	Re 6.    Silver discloses that movement of the first die (75) toward the fabric (90) causes movement of the respective first holding members (28 moves away as 75 engages 60), allowing the attachment object (86) to be released from the at least one pair of first holding members (28).
	Re 7.    Silver discloses that  the release of the attachment object (86) from the at least one pair of first holding members (28s) initiates synchronously with that the attachment object (86) is held at the terminal (76) of the die main body (30).
	Re 9.    Silver discloses that  the first holding member (28) includes a pivotable arm member (74), and the arm member (74) includes a pivotal axis (along 74 axis) and a supporting end (61) for holding the attachment object (86).
	Re 11.   Silver discloses that  a base portion (54) to which the arm member (28) is axially coupled, the base portion (54) being a stationary portion that is not displaced in the attaching apparatus (10).
	Re 15-16.  See above rejection.
Allowable Subject Matter
Claims 3-4, 8, 10, and 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Please provide reference numerals (either in parentheses next to the claimed limitation or in a table format with one column listing the claimed limitation and another column listing corresponding reference numerals in the remark section of the response to the Office Action) to all the claimed limitations as well as support in the disclosure for better clarity (optional).  Applicants are duly reminded that a full and proper response to this Office Action that includes any amendment to the claims and specification of the application as originally filed requires that the applicant point out the support for any amendment made to the disclosure, including the claims.  See 37 CFR 1.111 and MPEP 2163.06.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rick K. Chang whose telephone number is (571) 272-4564.  The examiner can normally be reached on 5:30 AM to 1:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P. Bryant can be reached on (571) 272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

							/RICK K CHANG/                                                                                                     Primary Examiner, Art Unit 3726